PER CURIAM.
Bart Wiener, a broker, brought an action to recover his commission for brokering a mortgage loan. The trial court granted appellees’ motion to dismiss on the stated basis that “since the construction mortgage loan contemplated by the commitment was never actually closed, the [complaint] failed to state a cause of action.” This case is factually indistinguishable from S & D Enterprises, Inc. v. Sonnenblick-Goldman Southeast Corp., 310 So.2d 343 (Fla. 3d DCA 1975), and we reverse on that authority-
Reversed and remanded.